ORDER
Appellant moves the Court to proceed in forma pauperis in this appeal of an order granted respondents’ motion for summary judgment. The motion is granted.
Appellant is reminded that the scope of a grant to proceed in forma pauperis extends only to those fees associated with filing the appeal and related motions with this Court. The costs of the court reporter’s transcript and of copying the record and brief remain the responsibility of the appellant.
It is so ordered.
Harwell, C.J., and Chandler, Finney and Toal, JJ., concur.
Moore, J., not participating.